Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of TC PipeLines GP, Inc., General Partner of TC PipeLines, LP We consent to the incorporation by reference in the registration statements (No. 333-121537 and No. 333-141488) on Form S-3 of TC PipeLines, LP of our report dated January 22, 2008, with respect to the consolidated balance sheets of Great Lakes Gas Transmission Limited Partnership and subsidiary as of December 31, 2007 and 2006, and the related consolidated statements of income and partners’ capital and cash flows for each of the years in the three-year period ended December 31, 2007,which report appears in the December 31, 2007 annual report on Form 10-K of TC PipeLines, LP. /s/
